Opinion issued January 13,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00436-CV
———————————
TRACEY WADE MOCK, Appellant
V.
JENNIFER
MOCK, Appellee

 

 
On Appeal from the 328th District
Court
Fort Bend County, Texas

Trial Court Case No. 00-DCV-115920
 

 
 
MEMORANDUM OPINION
          In
this divorce case, appellant, Tracey Wade Mock, appeals an interlocutory order granting
the motion to compel discovery filed by his wife, Jennifer Mock.  The order was signed on April 12, 2010.  The record does not reflect that a final
judgment has been rendered by the trial court.
Generally, appeals may be taken
only from final judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  Interlocutory orders
may be appealed only if permitted by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).  
An order granting a motion to
compel discovery is a non-appealable, interlocutory order.  See Jack
B. Anglin Co. Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); see also Christensen v. Christensen, No. 04-07-00118-CV, 2007 WL 2935560, at
*1 (Tex. App.—San Antonio Oct.10, 2007, no
pet.) (mem. op.).  It is not an
appealable interlocutory order as provided by the Civil Practice and Remedies Code.  Cf. Tex. Civ. Prac. & Rem. Code Ann. § 15.003(b)
(Vernon Supp. 2010), § 51.014 (Vernon 2008), § 171.098 (Vernon 2005).
On September 23, 2010, the Clerk of
this Court notified the parties that the Court may dismiss the appeal for want
of jurisdiction unless appellant filed a response demonstrating that this Court
has jurisdiction of the appeal.  See Tex.
R. App. P. 42.3(a).  Appellant’s
response was due on or before October 13, 2010. 
Appellant has not filed a response.  
We hold that this Court lacks
jurisdiction over appellant’s interlocutory appeal of the April 12, 2010 order
granting his wife’s motion to compel discovery. 
Accordingly, the appeal is dismissed. 

PER CURIAM
 
 
Panel consists of Justices Keyes,
Higley, and Bland.